Citation Nr: 0942807	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-31 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating in excess of 90 percent for 
the service-connected status post right total hip replacement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel






INTRODUCTION

The Veteran had active military service from December 1966 to 
June 1973. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

In May 2006 the Board remanded the issue on appeal for further 
development.  Specifically, the May 2006 Board remand was in 
order for the RO to issue a Statement of the Case (SOC) after a 
timely Notice of Disagreement was submitted. Manlincon v. West, 
12 Vet. App. 238 (1999).  After the issuance of the October 
2006 SOC the Veteran perfected his appeal and it is now before 
the Board. 


FINDING OF FACT

The Veteran's service-connected last status post right total 
hip replacement was done in 1991 and therefore, his hip 
replacement is not 1 year following implantation of prosthesis.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 90 percent 
for the service-connected  status post right total hip 
replacement are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 
4.71a, Diagnostic Code 5054 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record that is necessary to substantiate the claim.  The 
Veteran should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in 
February 2007 correspondence. This letter detailed the elements 
needed for an increased rating for his service-connected 
disability, described the evidence and information necessary to 
substantiate the claim, and set forth the respective 
responsibilities of VA and the Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter Court) 
held that, claimant must be informed of the rating formulae for 
all possible schedular ratings for an applicable rating 
criteria.  The Board finds that this was accomplished in the 
October 2006 Statement of the Case (SOC).  In addition, the RO 
informed the Veteran of the criteria disability rating and 
effective dates in a May 2007 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that 
all necessary development has been accomplished with respect to 
the issue on appeal therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records and VA treatment records.  The Board notes that 
additional VA treatment records from March 2005 to March 2006 
were submitted but not reviewed by the RO; however, the Board 
finds that the case does not need to be remanded because the 
evidence is duplicative of the records already in the claims 
file and does not change the outcome of the issue on appeal.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
RO also afforded the Veteran VA examination in October 2002. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Finally, 
the Veteran was advised of his right to a hearing before the RO 
and/or before the Board, but he waived that right.  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with 
an appellate decision on the claim on appeal.  



II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the Veteran.  See 
38 C.F.R. §§  3.102, 4.3 (2009).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

The Veteran was granted a 90 percent disability rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5054.  The May 2003 RO rating 
decision continued the Veteran's 90 percent disability rating 
for his service-connected status post right total hip 
replacement.  However, after a careful review of the medical 
evidence the Board finds that the preponderance of the evidence 
is against an increased rating in excess of 90 percent for his 
service-connected status post right total hip replacement.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5054 upon having 
undergone prosthetic replacement of the head of the femur or of 
the acetabulum, a 100 percent rating is warranted for 1 year 
following implantation of prosthesis.  A 90 percent rating and 
special monthly compensation is warranted following 
implantation of prosthesis with painful motion or weakness such 
as to require the use of crutches.  A 70 percent rating may be 
assigned for markedly severe residual weakness, pain or 
limitation of motion following implantation of prosthesis.  A 
50 percent rating is warranted for moderately severe residuals 
of weakness, pain or limitation of motion.  The minimum rating 
that may be assigned is 30 percent.

The Board notes that the terms "markedly severe" and 
"moderately severe" to establish 50 percent and 70 percent 
ratings are not defined in the above criteria. Rather than 
applying a mechanical formula, VA must evaluate all the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

In order for the Veteran to be granted a 100 percent disability 
rating for his service-connected status post right total hip 
replacement the Veteran would have to be 1 year post 
implantation of his prosthesis.  However, a careful review of 
the medical evidence revealed that in 1986 he had a revision of 
his total hip arthroplasty for loosening and in 1991 he had a 
second revision for his right hip.  The Veteran was seen 
complaining of continuing right hip pain and it was noted that 
he has been on crutches since the 1991 surgery.  The Veteran's 
October 2002 VA examination and VA treatment notes, most 
recently in September 2005 and March 2006, stated that the 
Veteran's last surgery was in 1991 and that his prosthesis fit 
well and his acetabulum was not loose.  It was noted that the 
Veteran was treated conservatively with medication.  However, 
the records indicate that another right hip revision may be in 
the Veteran's future.  There are no medical records indicating 
that another right hip revision surgery was scheduled or had 
been completed.  Since there is no medical evidence that shows 
the Veteran is one year post total replacement an increased 
rating is denied. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  The 
criteria for extraschedular evaluation are that there is a 
marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, and 
the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected status 
post right total hip replacement. 

In summary, since the Veteran's last right total hip 
replacement was in 1991 and is therefore, not one year post 
total replacement an increased rating in excess of 90 percent 
is not warranted. 


ORDER

An increased rating in excess of 90 percent for the service-
connected status post right total hip replacement is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


